Order of the County Court of Nassau county granting plaintiff’s motion for the appointment of a referee to compute and denying cross-motion of appellants to open default and for leave to serve and file answers reversed on the law and the facts, plaintiff’s motion denied, and appellants’ cross-motion granted without costs. The answers may be served within ten days from date of entry of the order herein. We think that, under the complicated facts shown by the record, the issue presented by the proposed answers should be tried. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.